Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-15-00386-CV

                               IN THE INTEREST OF J.R.S.

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00465
                         Honorable Richard Garcia, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

      In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Because Appellant is indigent, no costs of court are taxed in this appeal.

       SIGNED September 23, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice